—Judgment, Supreme Court, New York County (Jose Padilla, J.), entered November 3, 2000, which imposed sanctions upon plaintiff’s attorney in the amount of $10,000, the maximum authorized under 22 NYCRR subpart 130-1, unanimously modified, on the law, the facts and in the exercise of discretion, to reduce the sanction to $6,000, and as so modified, affirmed, without costs.
Upon examination of the record, we find the amount of the sanction imposed excessive to the extent indicated. Concur— Williams, P.J., Tom, Saxe, Rosenberger and Wallach, JJ.